    Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 1 of 13 PageID #:358



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                   Case No. 18-CR-36
     v.
                                                   Judge Robert W. Gettleman
JITESH THAKKAR,

                   Defendant.


                   JITESH THAKKAR’S PRELIMINARY EXHIBIT LIST

       Pursuant to the Court’s August 22, 2018 Order, Jitesh Thakkar provides the following

preliminary exhibit list. Mr. Thakkar reserves the right to add exhibits as needed and as additional

information becomes available.


                             EXHIBIT                              BATES RANGE
          Exhibit 10/4/2011 Email                              DOJ-00418891
          Exhibit 1/31/2012 Email                              DOJ-00749574
          Exhibit 2/2/2012 Email                               DOJ-00749600
          Exhibit 2/2/2012 Email                               DOJ-00415153-00415154
          Exhibit 2/2/2012 Email                               DOJ-00749601
          Exhibit 2/14/2012 Email                              DOJ-00418188
          Exhibit 3/29/2012 Email                              EDGE 006957-006958
          Exhibit 4/10/2012 Email                              EDGE 004827
          Exhibit 4/26/2012 Email                              EDGE 006917
          Exhibit 5/8/2012 Email                               DOJ-00755951-00755952
          Exhibit 6/19/2012 Email                              EDGE 007042-007045
          Exhibit 10/26/2012 Email                             EDGE 006657-006658
          Exhibit 10/29/2012 Email                             EDGE 006708-006709
          Exhibit 10/31/2012 Email                             EDGE 006617
          Exhibit 11/15/2012 Email                             EDGE 006631
          Exhibit 12/5/2012 Email                              EDGE 006641-006642
          Group Exhibit Changeset Alerts                       EDGE 004749
                                                               EDGE 004761
                                                               EDGE 004778
                                                               EDGE 004780
                                                               EDGE 004797
                                                               EDGE 004802
Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 2 of 13 PageID #:359



                                                 EDGE 004805
                                                 EDGE 004806
                                                 EDGE 004807
                                                 EDGE 004811
                                                 EDGE 004815
                                                 EDGE 004816
                                                 DOJ-00691484
                                                 DOJ-00691485
                                                 DOJ-00691512
                                                 DOJ-00691527
                                                 DOJ-00691528
                                                 DOJ-00691529
                                                 DOJ-00691530
                                                 DOJ-00691531
                                                 DOJ-00691532
                                                 DOJ-00691542
                                                 DOJ-00691549
                                                 DOJ-00691590
                                                 DOJ-00691613
                                                 DOJ-00691671
                                                 DOJ-00691687
                                                 DOJ-00747711
                                                 DOJ-00747942
                                                 DOJ-00749478
                                                 DOJ-00749524
                                                 DOJ-00749698
                                                 DOJ-00749757
                                                 DOJ-00749759
                                                 DOJ-00749762
                                                 DOJ-00749763
                                                 DOJ-00749764
                                                 DOJ-00749765
                                                 DOJ-00749828
                                                 DOJ-00750640
                                                 DOJ-00750679
                                                 DOJ-00755421
                                                 DOJ-00755991
                                                 DOJ-00756156
                                                 DOJ-00756232
                                                 DOJ-00756304
   Group Exhibit Weekly Status Reports           DOJ-00706329
                                                 DOJ-00706374
                                                 DOJ-00706386
                                                 DOJ-00706388
                                                 DOJ-00706392
                                                 DOJ-00706397


                                         -2-
Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 3 of 13 PageID #:360



                                                 DOJ-00747294
                                                 DOJ-00747518
                                                 DOJ-00747523
                                                 DOJ-00747664
                                                 DOJ-00747665
                                                 DOJ-00747816
                                                 DOJ-00747890
                                                 DOJ-00747957
                                                 DOJ-00749543
                                                 DOJ-00749640
                                                 DOJ-00749793
                                                 DOJ-00750783
                                                 DOJ-00755486
   Group Exhibit Thakkar-Sarao Communications    DOJ-00746735
                                                 DOJ-00746842-00746843
                                                 DOJ-00746945-00746946
                                                 DOJ-00746947-00746949
                                                 DOJ-00746956-00746959
                                                 DOJ-00747018-00747021
                                                 DOJ-00747026-00747030
                                                 DOJ-00747056-00747060
                                                 DOJ-00747077
                                                 DOJ-00747124
                                                 DOJ-00747163
                                                 DOJ-00747168-00747169
                                                 DOJ-00747202-00747203
                                                 DOJ-00747204--00747206
                                                 DOJ-00747237-00747239
                                                 DOJ-00747255
                                                 DOJ-00747256
                                                 DOJ-00747261-00747262
                                                 DOJ-00747301-00747302
                                                 DOJ-00747430
                                                 DOJ-00747484
                                                 DOJ-00747495
                                                 DOJ-00747520
                                                 DOJ-00747620
                                                 DOJ-00747622
                                                 DOJ-00747637-00747638
                                                 DOJ-00747639-00747640
                                                 DOJ-00747734-00747735
                                                 DOJ-00747739
                                                 DOJ-00747768
                                                 DOJ-00747770-00747771
                                                 DOJ-00747882
                                                 DOJ-00747888


                                     -3-
Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 4 of 13 PageID #:361



                                                 DOJ-00747907
                                                 DOJ-00747947
                                                 DOJ-00747956
                                                 DOJ-00747958
                                                 DOJ-00747982-00747983
                                                 DOJ-00747986-00747987
                                                 DOJ-00747994-00747995
                                                 DOJ-00748274
                                                 DOJ-00749173
                                                 DOJ-00749174
                                                 DOJ-00749180
                                                 DOJ-00749233
                                                 DOJ-00749373
                                                 DOJ-00749415
                                                 DOJ-00749440-00749442
                                                 DOJ-00749466
                                                 DOJ-00749467-00749467
                                                 DOJ-00749469
                                                 DOJ-00749511
                                                 DOJ-00749546
                                                 DOJ-00749549-00749550
                                                 DOJ-00749573
                                                 DOJ-00749577
                                                 DOJ-00749594-00749595
                                                 DOJ-00749596-00749597
                                                 DOJ-00749598-00749599
                                                 DOJ-00749601
                                                 DOJ-00749641
                                                 DOJ-00749658
                                                 DOJ-00749671
                                                 DOJ-00749679
                                                 DOJ-00749680-00749681
                                                 DOJ-00749682-00749683
                                                 DOJ-00749684-00749685
                                                 DOJ-00749686-00749687
                                                 DOJ-00749731
                                                 DOJ-00749754
                                                 DOJ-00749799-00749800
                                                 DOJ-00749827
                                                 DOJ-00749830-00749831
                                                 DOJ-00749949-00749950
                                                 DOJ-00750115
                                                 DOJ-00750120
                                                 DOJ-00750631
                                                 DOJ-00750632
                                                 DOJ-00750635


                                    -4-
Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 5 of 13 PageID #:362



                                                 DOJ-00750681-00750682
                                                 DOJ-00750744
                                                 DOJ-00750747
                                                 DOJ-00750748
                                                 DOJ-00750769
                                                 DOJ-00750770-00750771
                                                 DOJ-00750772-00750773
                                                 DOJ-00750786-00750788
                                                 DOJ-00750803-00750805
                                                 DOJ-00750970-00750971
                                                 DOJ-00751002-00751003
                                                 DOJ-00751020-00751022
                                                 DOJ-00751023-00751026
                                                 DOJ-00751037-00751040
                                                 DOJ-00751250-00751253
                                                 DOJ-00751254-00751258
                                                 DOJ-00752238-00752242
                                                 DOJ-00755407
                                                 DOJ-00755417-00755420
                                                 DOJ-00755464-00755467
                                                 DOJ-00755499-00755502
                                                 DOJ-00755503-00755506
                                                 DOJ-00756165
                                                 DOJ-00756285-00756303
                                                 DOJ-00756357-00756378
                                                 DOJ-00762213
                                                 DOJ-00762746
                                                 DOJ-00762747
                                                 DOJ-00762751-00762752
                                                 DOJ-00763821
                                                 DOJ-00764075-00764075
                                                 DOJ-00764076-00764077
                                                 DOJ-00764104-00764105
                                                 DOJ-00764106-00764107
                                                 DOJ-00764127-00764129
                                                 DOJ-00764130-00764132
                                                 DOJ-00764268
                                                 DOJ-00764271
                                                 DOJ-00764286
                                                 DOJ-00764287
                                                 DOJ-00764316
                                                 DOJ-00764317-00764319
                                                 DOJ-00764326-00764329
                                                 DOJ-00764339-00764342
                                                 DOJ-00764357-00764361
                                                 DOJ-00764400-00764404


                                    -5-
Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 6 of 13 PageID #:363



                                                 DOJ-00764423-00764427
                                                 DOJ-00764680-00764684
                                                 DOJ-00764693-00764697
                                                 DOJ-00764704-00764709
                                                 DOJ-00765032-00765037
                                                 DOJ-00765041-00765047
                                                 DOJ-00765050-00765056
                                                 DOJ-00765155-00765162
                                                 DOJ-00776562
                                                 DOJ-00776563
                                                 DOJ-00776564
                                                 DOJ-00776608
                                                 DOJ-00776609
                                                 DOJ-00776617-00776618
                                                 DOJ-00776627-00776628
                                                 DOJ-00776634-00776635
                                                 DOJ-00776636-00776637
                                                 DOJ-00776638-00776640
                                                 DOJ-00776641-00776643
                                                 DOJ-00776644-00776646
                                                 DOJ-00776720-00776722
                                                 DOJ-00776745-00776747
                                                 DOJ-00776755-00776758
                                                 DOJ-00776759-00776762
                                                 DOJ-00776763-00776766
                                                 DOJ-00776771-00776774
                                                 DOJ-00776801-00776804
                                                 DOJ-00776827-00776831
                                                 DOJ-00776836-00776840
                                                 DOJ-00776841-00776847
                                                 DOJ-00776848-00776854
                                                 DOJ-00776856-00776868
                                                 DOJ-00776869-00776882
                                                 DOJ-00776883-00776897
                                                 DOJ-00776902-00776927
                                                 DOJ-00776944
                                                 DOJ-00776945
                                                 DOJ-00776946
                                                 DOJ-00776952
                                                 DOJ-00776953-00776954
                                                 DOJ-00776987-00776988
                                                 DOJ-00776997-00776998
                                                 DOJ-00776999-00777000
                                                 DOJ-00777001-00777003
                                                 DOJ-00777009-00777011
                                                 DOJ-00777013-00777015


                                    -6-
Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 7 of 13 PageID #:364



                                                 DOJ-00777024-00777026
                                                 DOJ-00777031
                                                 DOJ-00777032
                                                 DOJ-00777034
                                                 DOJ-00777035
                                                 DOJ-00777036-00777037
                                                 DOJ-00777042-00777043
                                                 DOJ-00777044-00777045
                                                 DOJ-00777049
                                                 DOJ-00777050-00777052
                                                 DOJ-00777053
                                                 DOJ-00777105-00777107
                                                 DOJ-00777108-00777110
                                                 DOJ-00777120-00777122
                                                 DOJ-00777123-00777126
                                                 DOJ-00777127-00777130
                                                 DOJ-00777145-00777148
                                                 DOJ-00777149-00777152
                                                 DOJ-00777153-00777157
                                                 DOJ-00777281-00777283
                                                 DOJ-00777284-00777286
                                                 DOJ-00777287-00777290
                                                 DOJ-00777291-00777294
                                                 DOJ-00777297-00777300
                                                 DOJ-00777301-00777304
                                                 DOJ-00777306-00777309
                                                 DOJ-00777310
                                                 DOJ-00777311
                                                 DOJ-00777312
                                                 DOJ-00777313
                                                 DOJ-00777314
                                                 DOJ-00778874-00778875
                                                 DOJ-00779119-00779120
                                                 DOJ-00779156-00779157
   Group Exhibit Patel-Sarao Communications      DOJ-00749739
                                                 DOJ-00749745
                                                 DOJ-00749754
                                                 DOJ-00749758
                                                 DOJ-00749766
                                                 DOJ-00749777
                                                 DOJ-00749779
                                                 DOJ-00749780
                                                 DOJ-00749781
                                                 DOJ-00749785-00749786
                                                 DOJ-00749787-00749788
                                                 DOJ-00749789-00749790


                                     -7-
Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 8 of 13 PageID #:365



                                                 DOJ-00749791--00749792
                                                 DOJ-00749799-00749800
                                                 DOJ-00749805-00749807
                                                 DOJ-00749808-00749810
                                                 DOJ-00749811-00749813
                                                 DOJ-00749814-00749816
                                                 DOJ-00749817-00749819
                                                 DOJ-00749820-00749822
                                                 DOJ-00749823-00749826
                                                 DOJ-00749829
                                                 DOJ-00750115
                                                 DOJ-00750641-00750642
                                                 DOJ-00750651-00750652
                                                 DOJ-00750670-00750671
                                                 DOJ-00750672-00750673
                                                 DOJ-00750674
                                                 DOJ-00750680
                                                 DOJ-00750970-00750971
                                                 DOJ-00751002-00751003
                                                 DOJ-00751004-00751005
                                                 DOJ-00751020-00751022
                                                 DOJ-00755943
                                                 DOJ-00755950
                                                 DOJ-00755951-00755952
                                                 DOJ-00755953-00755955
                                                 DOJ-00755994-00755996
                                                 DOJ-00756002-00756004
                                                 DOJ-00756051-00756053
                                                 DOJ-00756054-00756057
                                                 DOJ-00756058-00756062
                                                 DOJ-00756158-00756162
                                                 DOJ-00756178-00756182
                                                 DOJ-00756183-00756189
                                                 DOJ-00756193-00756199
                                                 DOJ-00756207-00756212
                                                 DOJ-00756213-00756220
                                                 DOJ-00756221-00756228
                                                 DOJ-00756235-00756243
                                                 DOJ-00756246-00756255
                                                 DOJ-00756256-00756267
                                                 DOJ-00756268-00756284
                                                 DOJ-00756306-00756325
                                                 DOJ-00756326-00756345
                                                 DOJ-00762746
                                                 DOJ-00762749-00762750
                                                 DOJ-00762753-00762754


                                    -8-
Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 9 of 13 PageID #:366



                                                 DOJ-00776562
   Group Exhibit CFTC Technology Advisory        Edge 0015160
   Committee Communications                      EDGE 000587
                                                 EDGE 000651
                                                 EDGE 006143
                                                 EDGE 006308
                                                 EDGE 006309
                                                 EDGE 006327
                                                 EDGE 006448
                                                 EDGE 002970
                                                 EDGE 006617
                                                 EDGE 006618
                                                 EDGE 006619
                                                 EDGE 006620
                                                 EDGE 006621
                                                 EDGE 006622
                                                 EDGE 006623
                                                 EDGE 006624
                                                 EDGE 006625
                                                 EDGE 006626
                                                 EDGE 006627
                                                 EDGE 006628
                                                 EDGE 006629
                                                 EDGE 006630
                                                 EDGE 006631
                                                 EDGE 006665
                                                 EDGE 006667
                                                 EDGE 006669
                                                 EDGE 006671
                                                 EDGE 006672
                                                 EDGE 006674
                                                 EDGE 006675
                                                 EDGE 006678
                                                 EDGE 006679
                                                 EDGE 006680
                                                 EDGE 006681
                                                 EDGE 006682
                                                 EDGE 006683
                                                 EDGE 006684
                                                 EDGE 006685
                                                 EDGE 006687
                                                 EDGE 006689
                                                 EDGE 006690
                                                 EDGE 006691
                                                 EDGE 006692
                                                 EDGE 006693


                                    -9-
Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 10 of 13 PageID #:367



                                                 EDGE 006695
                                                 EDGE 006696
                                                 EDGE 006697
                                                 EDGE 006698
                                                 EDGE 006699
                                                 EDGE 006700
                                                 EDGE 006701
                                                 EDGE 006703
                                                 EDGE 006704
                                                 EDGE 006705
                                                 EDGE 006706
                                                 EDGE 006707
                                                 EDGE 006708
                                                 EDGE 006710
                                                 EDGE 006711
                                                 EDGE 006712
                                                 EDGE 006721
                                                 EDGE 006723
                                                 EDGE 006724
                                                 EDGE 006725
                                                 EDGE 006726
                                                 EDGE 006732
                                                 EDGE 006733
                                                 EDGE 006734
                                                 EDGE 006735
                                                 EDGE 006736
                                                 EDGE 006737
                                                 EDGE 006738
                                                 EDGE 006740
                                                 EDGE 006741
                                                 EDGE 006745
                                                 EDGE 006746
                                                 EDGE 006748
                                                 EDGE 006749
                                                 EDGE 006750
                                                 EDGE 006756
                                                 EDGE 006758
                                                 EDGE 003116
                                                 EDGE 003129
                                                 EDGE 006794
                                                 EDGE 006827
                                                 EDGE 006849
                                                 EDGE 006857
                                                 EDGE 006869
                                                 EDGE 006870
                                                 EDGE 006871


                                    - 10 -
Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 11 of 13 PageID #:368



                                                 EDGE 006872
                                                 EDGE 006877
                                                 EDGE 006883
                                                 EDGE 006884
                                                 EDGE 006885
                                                 EDGE 006886
                                                 EDGE 006888
                                                 EDGE 006891
                                                 EDGE 006892
                                                 EDGE 006893
                                                 EDGE 006895
                                                 EDGE 006896
                                                 EDGE 006898
                                                 EDGE 006900
                                                 EDGE 006901
                                                 EDGE 006902
                                                 EDGE 006904
                                                 EDGE 006906
                                                 EDGE 006907
                                                 EDGE 006908
                                                 EDGE 006909
                                                 EDGE 006910
                                                 EDGE 006916
                                                 EDGE 006917
                                                 EDGE 006919
                                                 EDGE 006920
                                                 EDGE 006921
                                                 EDGE 006929
                                                 EDGE 006930
                                                 EDGE 006931
                                                 EDGE 006933
                                                 EDGE 006934
                                                 EDGE 006935
                                                 EDGE 006957
                                                 EDGE 006959
                                                 EDGE 006960
                                                 EDGE 006961
                                                 EDGE 006962
                                                 EDGE 006963
                                                 EDGE 006964
                                                 EDGE 006965
                                                 EDGE 006967
                                                 EDGE 006983
                                                 EDGE 006985
                                                 EDGE 003642
                                                 EDGE 003643


                                    - 11 -
Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 12 of 13 PageID #:369



                                                         EDGE 003644
                                                         EDGE 003645
                                                         EDGE 007042
                                                         EDGE 007046
                                                         EDGE 007048
                                                         EDGE 007076
                                                         EDGE 007444
   Exhibit Navinder Sarao Interview Report               DOJ-00826254-00826264
   Exhibit Navinder Sarao Interview Report               DOJ-00826270-00826286
   Exhibit Jitesh Thakkar Interview Transcript           DOJ-00826314-00826343
   Exhibit Danqing Wu Interview Transcript               DOJ-00826344-00862400
   Exhibit Mitul and Hiral Patel Interview Transcript    DOJ-00826401-00826484
   Exhibit Jitesh Thakkar Interview Transcript           DOJ-00826655
   Exhibit Navinder Sarao Interview Report               DOJ-00826288-00826313
   Exhibit Mitul Patel Phone Call Transcripts            DOJ-00870807-00870832
   All exhibits listed on government’s exhibit list


   Dated: December 7, 2018                       Respectfully submitted,

                                                 By: /s/ Renato Mariotti
                                                    Renato Mariotti
                                                    Holly H. Campbell
                                                    THOMPSON COBURN LLP
                                                    55 East Monroe St., 37th Floor
                                                    Chicago, Illinois 60603
                                                    (312) 346-7500
                                                    rmariotti@thompsoncoburn.com
                                                    hcampbell@thompsoncoburn.com

                                                    Attorneys for Jitesh Thakkar




                                        - 12 -
   Case: 1:18-cr-00036 Document #: 55 Filed: 12/07/18 Page 13 of 13 PageID #:370



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, the foregoing was filed electronically with the

Clerk of the Court to be served upon all attorneys of record by operation of the Court’s electronic

filing system.

                                                       /s/ Renato Mariotti




                                              - 13 -
